Citation Nr: 0632583	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  96-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a chronic disease 
or injury of the eyes, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for bilateral hearing 
loss, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a chronic disease 
or injury of the lower back, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from August 1989 to May 1990, and active military 
service from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This case was previously before the Board in February 1999, 
August 2003, and October 2004, when it was remanded for 
additional development of the evidence.  The case has been 
returned to the Board for appellate consideration.

In May 2004, the veteran indicated his desire to initiate 
claims of entitlement to service connection for a heart 
condition, bilateral tinnitus and thick, distorted toenails.  
Previously, in July 1995, he sought service connection for 
swollen hands, headaches, bleeding gums, hair loss, urination 
difficulty and various dermatological and neurological 
disorders.  Although these issues were referred to the RO in 
October 2004 for adjudication, it does not appear that the RO 
took any action.  Therefore, these issues are again referred 
to the RO.  




FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record that the veteran has an acquired 
psychiatric disorder which is causally or etiologically 
related to his service in the military.

2.  There has been no demonstration, by competent medical 
evidence of record that the veteran has an eye disorder that 
is causally or etiologically related to his service in the 
military; his myopia, astigmatism, and lamellar cataracts are 
known clinical diagnoses that are not causally or 
etiologically related to the veteran's service in the 
military.

3.  Degenerative joint disease of the lumbosacral spine was 
initially diagnosed years after service, and has not been 
shown by competent clinical evidence of record to be causally 
or etiologically related to his service in the military.

4.  The veteran does not presently have left ear hearing loss 
disability according to VA standards and current right ear 
hearing loss disability was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence to be etiologically related to his military service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1117, 1118, 1131, 1137, 1153, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.317 (2006).

2.  A chronic eye disability, to include myopia, astigmatism, 
and lamellar cataracts, was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 
1131, 1137, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317, 
4.9 (2006).

3.  Chronic hearing loss disability was not incurred or 
aggravated during active military service, nor may right ear 
sensorineural hearing loss be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1117, 1118, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.385 (2006).

4.  A low back disability was not incurred or aggravated 
during service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1117, 1118, 1131, 1137, 1153, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a November 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claim.

The November 2004 letter failed to discuss the law pertaining 
to the assignment of a disability rating or an effective 
date.  However, because the instant decision denies the 
veteran's claims for service connection, no disability rating 
or effective date will be assigned.  As such, the absence of 
notice as to the assignment of a disability rating or 
effective date does not prejudice the veteran here.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was thereafter readjudicated, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, lay statements in 
support of the claims, and reports of VA examinations.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the lay statements and medical reports of 
record for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, to include arthritis and 
sensorineural hearing loss, will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims, so they must be denied.  38 C.F.R. § 3.102.  
Concerning this, the Board observes the veteran did not 
report any psychiatric, eye, hearing, or back complaints 
during his military service.  And, he explicitly denied 
experiencing eye trouble, hearing loss, depression or nervous 
trouble, and recurrent back pain at his separation 
examination.  Likewise, at his separation examination, his 
psychiatric, musculoskeletal, spine, ophthalmoscopic, and 
auditory evaluations were normal from an objective clinical 
standpoint.  This is probative and given a great deal of 
weight and credibility because this was at a time 
contemporaneous to his service. 

Additionally, there is no objective evidence of continuity of 
symptomatology during the years following the veteran's 
discharge from service.  In fact, regarding the veteran's 
claim for service connection of an acquired psychiatric 
disorder, while an unspecified organic brain disorder with 
memory impairment was reported on VA examination in November 
1995, no psychiatric diagnosis or disability was identified 
on VA examination in October 2002.  Absent medical evidence 
of a current disability, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("In the absence of proof of a present disability 
there can be no valid claim.").  See also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (also interpreting § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See, too, Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).

In addition, the November 1995 VA examiner found that the 
veteran had normal ocular health, except for compound myopic 
astigmatism and lamellar cataracts.  The veteran's myopic 
astigmatism is a type of refractive error, which is not 
considered a disease or injury for purposes of VA disability 
compensation and, therefore, cannot be service connected as a 
matter of law absent evidence of additional disability due to 
superimposed disease or injury-which there is none.   See 
38 C.F.R. §§ 3.303(c), 4.9.  See also Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82- 90 (July 18, 1990; VAOPGCPREC 11-1999 (Sept. 2, 1999).  
In addition, the January 2003 VA examiner, who diagnosed the 
veteran with lamellar cataracts, which were not visually 
significant, concluded that this condition was not related to 
his military service.  

There is no current demonstration of left ear hearing loss 
disability for VA purposes.  While the results of the October 
2002 VA audiology examination, years after service, 
demonstrate that the veteran has sufficient right ear hearing 
loss to meet the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered a hearing loss disability for VA 
purposes, there still is no persuasive medical nexus evidence 
of record indicating or otherwise suggesting his right ear 
hearing loss disability was incurred or aggravated during his 
military service.  See 38 C.F.R. § 3.385 (impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent).  
Indeed, to the contrary, the December 2004 VA examiner 
definitively ruled out any possible connection between the 
veteran's current hearing loss and his military service - 
including any noise exposure while on active duty.  In this 
regard, it was opined that there had been no demonstration of 
a clinically significant change in hearing ability during 
service as the veteran's hearing ability was shown to be 
within normal limits on military service entrance and 
separation examinations.

Furthermore, the medical evidence of record shows that the 
veteran currently has degenerative joint disease of the 
lumbosacral spine which was not manifested or diagnosed 
within the one year presumptive period following his 
discharge from the service, or for many years thereafter.  
Rather, the evidence shows that his degenerative joint 
disease of the lumbosacral spine was first diagnosed by the 
October 2002 VA examiner, following x-ray examination of the 
low back.  Of particular significance, the December 2004 VA 
medical opinion concluded that the veteran's current back 
disorder was not caused or aggravated by the veteran's 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

Moreover, myopic astigmatism, lamellar cataracts, hearing 
loss, organic brain disorder, and degenerative joint disease 
of the lumbosacral spine are known clinical diagnoses.  Thus, 
the veteran is not shown to have any undiagnosed illness.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Consequently, 
service connection for these disorders as the result of an 
undiagnosed illness must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In short, the only evidence suggesting the veteran has an 
acquired psychiatric disorder, an eye disorder, hearing loss, 
and a low back disorder related to his service in the 
military comes from him, personally.  And as a layperson, he 
simply does not have the necessary medical training and/or 
expertise to make a diagnosis or determine the cause of these 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Accordingly, the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).





							(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection of an acquired psychiatric 
disorder, including as due to an undiagnosed illness, is 
denied.

The claim for service connection of a disease or injury of 
the eyes, including as due to an undiagnosed illness, is 
denied.

Service connection for bilateral hearing loss, including as 
due to an undiagnosed illness, is denied.

Service connection for a chronic disease or injury of the 
lower back, including as due to an undiagnosed illness, is 
also denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


